AFFIRM as modified; Opinion issued September 20, 2012




                                                In The
                                  (nnrt nf Appimh
                          FiftIi Oiitrtrt tif exa ztt 1zt11a
                                         No. 05-11-01652-CR


                            MIChAEL TYSON SHIELDS, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee


                        On Appeal from the 363rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F10-52209-W


                               MEMORANDUM OPINION
                            Before Justices Morris, Francis, and Murphy
                                    Opinion By Justice Francis

        Michael Tyson Shields appeals from the adjudication of his guilt for evading arrest or

detention. In a single issue, appellant contends the trial court abused its discretion by revoking his

communit supervision and adjudicating his guilt. We modify’ the trial court’s judgment and affirm

as modified.

        Appellant waived a jury. pleaded guilty to evading arrest/detention, and pleaded true to one

enhancement paragraph. The trial court deferred adjudicating guilt, placed appellant on community

supervision for three years, and assessed a $1,500 fine. The State later moved to adjudicate guilt,

alleging appellant violated conditions (s) operating a motor vehicle without a valid driver license or

liability insurance; (a) committing the offense of burglary ofa vehicle; (h) failing to pay court costs
 and tines (n) failing to pay urinalysis fees• and (j ) failing   to   pay community supervision lees. In a

 hearing on the motion, appellant pleaded not true to violating conditions (s) and (a), and pleaded true

 to violating conditions (h). (n), and    (j). The   trial court found the allegations true, adjudicated

 appellant guiltv and assessed punishment at confinement in state jail for 180 days.

        Appellate review of an order revoking community supervision is limited to determining

 whether the trial court abused its discretion. See Rickels v. Slate, 202 S.W.3d 759. 763 (Tex. Crirn.

 App. 2006). An order revoking community supervision must he supported by a preponderance of

the evidence, meaning the greater weight of the credible evidence that would create a reasonable

belief that the defendant has violated a condition of probation. Id.        at   763—64. A finding ofa single

violation of community supervision is sufficient to support revocation. See Sanchez              v,    State, 603
S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980). Thus, to prevail on appeal. appellant must

successfully challenge all of the findings that support the revocation order. See Jones          i’.   Stale, 571
S.W.2d 191. l93-94 (Tex. Crim. App. [Panel Op.] 1978).

        Appellant contends the evidence is insufficient to show he committed the burglary offense,

drove a motor vehicle without insurance or valid driver license, and did not pay court costs and fines.

The State responds the trial court did not abuse its discretion by revoking appellant’s community

supervision and adjudicating him guilty because he pleaded true to multiple violations.

        Appellant pleaded true to violating conditions (h), (n), and (j)         of community supervision     as
alleged in the motion to adjudicate. A plea of true, standing alone, is sufficient to support revocation

of community    supervision. See (‘ole v. State. 578 S.W.2d 127. 128 (Tex. Crim. App. [Panel Op.j

1979). Appellant testified he did not know he was not allowed to drive until a probation officer told

him he had no valid driver license. He called his mother who came to the probation office and drove

the vehicle home. Appellant received a grant to attend barber school. and he used that money to pay
for school and barbers license li.cs. hire a private lawyer. and buy his fiancee an engagement ring.

Appellant said he could pay the delinquent fees and costs if he were continued on probation.

i\ppellant admitted he was arrested for burglary of a vehicle hut said he had receipts for all of the

electronic items he had in his possession at the time showing that the items belonged to him.

       We conclude the trial court did not abuse its discretion by revoking appellant’s community

supervision and adjudicating his guilt because the evidence is sufficient to show appellant violated

the conditions of his community supervision. See Sanchez. 603 S.W.2d at 871.              We resolve

appellant’s sole issue against him.

       The record shoxvs the trial court did not orally pronounce a fine when it adjudicated appellant

guilty and imposed the sentence. The judgment, however, includes a $1,500 fine. When a conflict

exists between the oral pronouncement and the written judgment, the oral pronouncement controls.

See Co/fey v. State, 979 S.W.2d 326. 328 (Tex. Crim. App. 1998). We modify the judgment to

delete the S 1.500 fine. See TEx. R. APP. P. 43.2(b): Big/er v. State. 865 S.W.2d 26. 27-28 (Tex.

(‘rim. App. 1993); Asberrv   i’. Slate.   813 S.W.2d 526, 529-30 (Tex. App.—Dallas 1991. pet. ref d).

       As modified, we affirm the trial court’s judgment.




                                                         MOLLY          [C’S
                                                         JUSTICE

Do Not Publish
TEx. R. APP. P. 47
11 1652F.U05
                               Iinirt uf ;pia1
                       FiftIi District nf t! xas zd Ozi11is

                                         JUDGMENT
MICHAEL TYSON SHIELDS. Appellant                      Appeal from the 363rd Judicial District
                                                      Court of Dallas County. Texas. (Tr.Ct.No.
No. 05-1 1-01652-CR          V                        F I 0-52209-W).
                                                      Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                          Justices Morris and Murphy participating.


    Based on the Court’s    opinion of   this date, the trial court’s judgment adjudicating guilt is
MODIFIED as ibllows:

       The section entitled “Fine” is modified to show “None.”

      As modified. we AFFIRM the trial courts judgment adjudicating guilt.


Judgment entered September 20, 2012.




                                                     MOLLY
                                                     JUSTICE